[Cite as LRC Realty, Inc. v. B.E.B. Properties, 2020-Ohio-6999.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                        GEAUGA COUNTY, OHIO


 LRC REALTY, INC.,                                        :        OPINION

                  Plaintiff-Appellee,                     :
                                                                   CASE NO. 2016-G-0076
         - vs -                                           :

 B.E.B. PROPERTIES,                                       :

                  Defendant,                              :

 NEW PAR, d.b.a.                                          :
 VERIZON WIRELESS, et al.,
                                                          :
                  Defendants-Appellees,
                                                          :
         - vs -
                                                          :
 BRUCE BIRD, et al.,
                                                          :
                  Plaintiffs-Appellants.


 Civil Appeal from the Geauga County Court of Common Pleas, Case No. 2014M000690.

 Judgment: Affirmed in part and reversed in part; remanded.


 Timothy J. Fitzgerald, Koehler Fitzgerald LLC, 1111 Superior Avenue East, Suite 2500,
 Cleveland, OH 44114 (For Plaintiff-Appellee).

 Nelson Reid, Bricker & Eckler, LLP, 100 South Third Street, Columbus, OH 43215-4291
 (For Defendant-Appellee New Par, d.b.a. Verizon Wireless).

 Robert T. Dove, Kegler, Brown, Hill & Ritter Co., LPA, 60 East State Street, Suite 1800,
 Columbus, OH 43215 (For Defendant-Appellee 112 Parker Court LLC).

 James B. Rosenthal and Ellen M. Kramer, Cohen Rosenthal & Kramer LLP, 3208 Clinton
 Avenue, One Clinton Place, Cleveland, OH 44113 (For Plaintiffs-Appellants).
TIMOTHY P. CANNON, P.J.

      {¶1}   Appellants Bruce and Sheila Bird (“the Birds”) appealed the decision of the

Geauga County Court of Common Pleas, granting summary judgment in favor of

Appellees 112 Parker Court LLC (“112 Parker Court”) and LRC Realty, Inc. (“LRC

Realty”). This matter is currently before this court on remand from the Supreme Court of

Ohio. At issue is who owns the right to receive rental payments from a cellular tower’s

owner following the transfer of the underlying property. Following remand, LRC Realty

and the Birds, individually and as successors to B.E.B. Properties, reached a settlement

of all claims between them in the consolidated actions that are part of this appeal. The

only claims and issues remaining for adjudication are those related to damages as

between 112 Parker Court and the Birds, individually and as successors to B.E.B.

Properties. The trial court’s judgment is affirmed in part and reversed in part, and the

matter is remanded for further proceedings.

      {¶2}   The facts of the matter at hand have previously been conveyed at length in

LRC Realty, Inc. v. B.E.B. Properties, 11th Dist. Geauga No. 2016-G-0076, 2018-Ohio-

2887 (“The Birds I”). The following synopsis is adopted from LRC Realty, Inc. v. B.E.B.

Properties, 160 Ohio St. 3d 218, 2020-Ohio-3196 (“The Birds II”).

      {¶3}   In 1994, B.E.B. Properties leased a portion of the roughly three-acre

commercial property it owned in Chardon, Ohio, to Northern Ohio Cellular Telephone

Company (“Northern Ohio Cellular”).     B.E.B. Properties also granted Northern Ohio

Cellular an easement on that same property. Both the lease and the easement were

subsequently recorded, and a cellular tower was erected on the site.




                                           2
       {¶4}   In 1995, B.E.B. Properties sold the property to two individuals, Keith Baker

and Joseph Cyvas. Within months after selling the property to Baker and Cyvas, two of

the three general partners in B.E.B. Properties sold their interests in the partnership to

the third partner and his wife, the Birds. The Birds understood this transaction to include

the assignment of the right to receive all future rental payments for the cellular tower

located on the partnership’s former property.

       {¶5}   Pertinently, throughout the time that Baker and Cyvas owned the property,

the Birds did, in fact, receive annual rental payments from Northern Ohio Cellular and its

successor in interest, Appellee New Par d.b.a. Verizon Wireless (“New Par”). New Par

continued to send the Birds its rental payments even after 112 Parker Court purchased

the land from Baker and Cyvas’s successor in interest in 2003.

       {¶6}   In 2013, LRC Realty acquired the property from 112 Parker Court and

began inquiring about its rights to the rental payments. Shortly thereafter, this litigation

commenced.

       {¶7}   In 2014, LRC Realty filed a complaint against B.E.B. Properties, 112 Parker

Court, and New Par, seeking a declaratory judgment that it was entitled to the annual

rental payments for the cellular tower located on its property. LRC Realty also sought to

recover the rental payments that New Par had paid the Birds in 2013. As the assignees

of B.E.B. Properties, the Birds responded and filed a counterclaim and cross-claim,

asking the court to declare that they were entitled to receive the rental payments and to

reform a warranty deed in the chain of title of the property to reflect that fact.

       {¶8}   In 2015, after New Par filed a notice of interpleader of that year’s rental

payment, the parties filed cross-motions for summary judgment. The trial court denied




                                              3
the Birds’ motion for summary judgment, including their request for reformation of the

deed. The trial court granted 112 Parker Court’s and LRC Realty’s motions for summary

judgment in part. The Birds were ordered to pay 112 Parker Court the rent they had

received from New Par beginning April 1, 2007 (eight years preceding suit, see R.C.

2305.06) through March 31, 2013; and to pay LRC Realty the rent they had received from

April 1, 2013, through March 31, 2014. The trial court also awarded LRC Realty the funds

that New Par had deposited with the court.

       {¶9}   Following that ruling, the Birds appealed to this court. The majority opinion

affirmed the trial court’s judgment with respect to reformation of the deed and with respect

to all claims against New Par. The Birds I, supra, at ¶48. The majority reversed the trial

court’s judgment with respect to the legal claims involved, holding that the Birds were

entitled to the past and future rental payments based on the language contained in the

deed transferring the property from B.E.B. Properties to Baker and Cyvas. Id. at ¶45.

The case was remanded with an instruction for the trial court to enter judgment in favor

of the Birds. Id. at ¶49.

       {¶10} LRC Realty and 112 Parker Court separately appealed to the Supreme

Court of Ohio, which accepted jurisdiction.       The Supreme Court held that “B.E.B.

Properties did not reserve the right to receive future rental payments for the leased land

when it conveyed the property to Baker and Cyvas and its subsequent assignment of that

interest to the Birds was thus ineffective.” The Birds II, supra, at ¶21. Consequently, the

Supreme Court reversed this court’s majority opinion concluding otherwise. Id. The case

was remanded to this court to address other issues that remained unresolved in our

previous opinion. Id. at ¶22.




                                             4
       {¶11} The text of the Birds’ assignments of error reads as follows:

              [1.] The trial court committed prejudicial error in granting summary
              judgment and awarding damages in favor of [112 Parker Court and
              LRC Realty], and denying [the Birds’] motion for summary judgment,
              holding that [the Birds’], individually and as successors and assigns
              of B.E.B. Properties, never had any right to receive rent from the
              cellphone tower lease and must pay all rent received within 8 years
              of filing the Complaints to past and current owners of the property.

              [2.] The trial court committed prejudicial error in granting judgment
              and awarding damages to [112 Parker Court and LRC Realty], when
              [their] direct claims against [the Birds] for money were equitable in
              nature, and when derivative liability was not briefed on summary
              judgment.

              [3.] The trial court committed prejudicial error in granting judgment to
              [112 Parker Court], and requiring [the Birds] to pay to [112 Parker
              Court] all rent they received from 2007 through 2012, when
              undisputed evidence established that [112 Parker Court] had actual
              knowledge of the reservation of rent to a prior owner.

              [4.] The trial court committed prejudicial error in granting judgment to
              [112 Parker Court], and requiring [the Birds] to pay to [112 Parker
              Court] all rent they received from 2007 through 2012, based on R.C.
              2305.06, the statute of limitations for written contracts, when the
              undisputed evidence established no contract between the Birds and
              [Parker Court], written or otherwise.

Our review upon remand is limited to the arguments raised under these assignments of

error as to whether any equitable defenses should apply based on the parties’ courses of

conduct. Id. As a result of a settlement reached between the Birds and LRC Realty as

to all claims between them in the actions that are part of this appeal, our review is further

limited to the claims and issues between the Birds and 112 Parker Court.

       {¶12} “Because our analysis of these issues arises out of the trial court’s grant of

summary judgment in this case, we apply a de novo standard of review.” Id. at ¶11, citing

Doe v. Shaffer, 90 Ohio St. 3d 388, 390 (2000), citing Grafton v. Ohio Edison Co., 77 Ohio

St.3d 102, 105 (1996). Summary judgment is proper when (1) the evidence shows “that



                                             5
there is no genuine issue as to any material fact” to be litigated, (2) “the moving party is

entitled to judgment as a matter of law,” and (3) “it appears from the evidence * * * that

reasonable minds can come to but one conclusion and that conclusion is adverse to the

party against whom the motion for summary judgment is made, that party being entitled

to have the evidence * * * construed most strongly in the party’s favor.” Civ.R. 56(C).

       {¶13} 112 Parker Court moved for summary judgment to recover rent payments

made by New Par to the Birds. 112 Parker Court argued that New Par was liable for

breach of lease and that the Birds were liable for tortious interference with contract.

       {¶14} The trial court granted New Par’s motion for summary judgment and denied

Parker Court’s motion with respect to its claim against New Par, but the court rendered

judgment against the Birds. The trial court found:

              After BEB sold the property, Baker and Cyvas, (and then their
              company Magnum), owned the property, were the landlords, and
              were entitled to the rent. Baker and Cyvas agreed with BEB and the
              Birds not to collect the rent. Baker and Cyvas allowed Northern/New
              Par to pay rent as instructed by BEB and the Birds. These
              agreements, however, do not override the right of the succeeding
              property owners to rely on recorded documents and to receive rent
              according to the recorded lease and deeds.

The trial court held that “Northern/New Par fulfilled its duty to pay rent as instructed” and

was “not required to pay past rental installments to property owners who failed to provide

payment instructions.” The judgment in favor of New Par has not been challenged on

appeal.

       {¶15} On appeal, the Birds argue that in the absence of any express legal theory

relied upon by the trial court in ordering them to pay 112 Parker Court, the damage awards

were necessarily equitable in nature; derivative liability was not argued in 112 Parker




                                             6
Court’s motion for summary judgment; and 112 Parker Court invoked claims for “money

had and received” and “money mistakenly received.”

      {¶16} “Ohio recognizes an action for money had and received when a party to a

contract has fully performed and another party has been unjustly enriched thereby. The

action is an equitable action, based not on contract but on a moral obligation to make

restitution where retention of benefits bestowed would result in inequity and injustice.

Thus, a party to a contract may defeat an action on the contract but, nevertheless, be

liable in equity.” Natl. City Bank, Norwalk v. Stang, 84 Ohio App. 3d 764, 766-767 (6th

Dist.1992), citing Hummel v. Hummel, 133 Ohio St. 520, 526 (1938). Under the theory of

money had and received, judgment may be rendered against a party who was not a

contracting party, but who nevertheless acted to withhold money that in justice and equity

belonged to another. See Hummel, supra, at 529-530. Further, “[a] cause of action for

money had and received lies when one receives money from another without valuable

consideration given on the receiver’s part.” Hameroff/Milenthal/Spence, Inc. v. Grigg,

10th Dist. Franklin No. 96APE03-289, 1996 WL 598537, *2 (Oct. 15, 1996) (emphasis

added), citing Hummel, supra, at 527.

      {¶17} Tortious interference with a contract has been described as follows: “‘One

who intentionally and improperly interferes with the performance of a contract (except a

contract to marry) between another and a third person by inducing or otherwise causing

the third person not to perform the contract, is subject to liability to the other for the

pecuniary loss resulting to the other from the failure of the third person to perform the

contract.’” Kenty v. Transamerica Premium Ins. Co., 72 Ohio St. 3d 415, 418-419 (1995),

quoting Restatement of the Law 2d, Torts, Section 766 (1979).




                                            7
       {¶18} The Birds maintain that it is inequitable for them to pay 112 Parker Court

damages for the rent payments they received. The Birds assert they were the only party

to pay value for the right to receive cellular tower lease payments. Specifically, the Birds

note that when B.E.B. Properties sold the property to Baker and Cyvas, the parties

understood that the transfer did not include the right to receive rental payments. When

B.E.B. Properties assigned the right to receive rental payments to the Birds, they paid

value for the right.

       {¶19} David J. Eardley, a partner in B.E.B. Properties and the partnership’s

attorney, testified by affidavit as follows:

              In March 1995, B.E.B. Properties entered into an agreement to sell
              the property to Keith Baker and Joseph Cyvas for $430,000. I
              handled the negotiations on behalf of the partnership. In the course
              of those negotiations, B.E.B. Properties offered Baker and Cyvas the
              right to receive the lease payments for an additional payment of
              $100,000, above the Original Purchase Price of $430,000 that had
              been previously agreed upon. Baker and Cyvas declined to acquire
              those rights, instead paying $430,000 for the property without the
              right to receive the cellphone tower lease payments.

       {¶20} An affidavit submitted by Keith Baker confirms B.E.B. Properties’ offer to

sell the right to receive royalties from the cellular tower lease and Baker and Cyvas’s

rejection of the offer: “Mr. Cyvas and I did not feel that we would have received a

reasonable return on that additional investment and declined to acquire rights to the

income from the cellphone tower.”

       {¶21} Bruce Bird testified by deposition that he and Sheila Bird paid $66,666.66

to acquire the right to receive rent under the cellular tower lease. This figure represented

the interest of the other two partners in B.E.B. Properties ($33,333.33 each) based on the

same offering price of $100,000.00 presented to Baker and Cyvas. The understanding




                                               8
was reflected in the Assignment executed by B.E.B. Properties and the Birds. In a letter

dated July 18, 1995, Eardley advised Northern Ohio Cellular that the Birds had “acquired

the rights under the lease agreement,” including the right to receive payments.

         {¶22} The Birds further claim that 112 Parker Court did not pay value for the right

to receive rent payments and that 112 Parker Court had knowledge that the Birds were

receiving payment under the Assignment.

         {¶23} Baker testified by affidavit that, when Baker and Cyvas (Magnum Machine

Co.) sold the property to 112 Parker Court, he “explained to Mr. Bennett [principal for 112

Parker Court] that the deal [they] were offering him had nothing to do with the cellphone

tower” and “[they] did not own the rights to the cellphone tower royalties.” In a document

created in or around June 2004 as part of an application for financing with the Small

Business Administration, Bennett acknowledged “that lessee is currently paying rent to a

prior owner of the property and not the owner [112 Parker Court] and that the owner has

not assumed any of the obligations as the lessor under the lease nor is owner entitled to

any rent under the lease at this time.”

         {¶24} Bernard Casamento, owner of LRC Realty, testified by deposition that when

LRC Realty acquired the property from 112 Parker Court, there was no understanding

that he would be acquiring the right to receive rental payments under the cellular tower

lease.

         {¶25} 112 Parker Court disputes the Birds’ claims regarding its knowledge of the

cellular tower lease and the balance of equities. For present purposes, it is sufficient to

recognize that the Birds have raised genuine issues of material fact regarding 112 Parker

Court’s entitlement to recover damages for the rent payments received by the Birds from




                                              9
New Par. See Blue View Corp. v. Rhynes, 9th Dist. Summit No. 23034, 2006-Ohio-4084,

¶14 (“Such balancing of equities involves a weighing of the evidence, which is

inappropriate on summary judgment.”).

      {¶26} Accordingly, the Birds’ assignments of error have merit to the extent

indicated herein.

      {¶27} For the foregoing reasons, the decision of the Geauga County Court of

Common Pleas is affirmed with respect to the Birds’ claim for reformation and with respect

to all claims against New Par. The decision is reversed with respect to the damage claims

against the Birds in favor of 112 Parker Court. Further, the matter is settled with respect

to all claims between the Birds and LRC Realty. This matter is remanded to the trial court

for further proceedings consistent with this opinion. Costs to be taxed against all parties

equally.



THOMAS R. WRIGHT, J.,

MARY JANE TRAPP, J.,

concur.




                                            10